COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-265-CV

CORNELIUS HUDSON	APPELLANT



V.



CANYON CREEK FINANCE COMPANY   	APPELLEE



----------

FROM COUNTY 
COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 14, 2004, we notified appellant that his brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App
. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed and appellant has not reasonably explained his failure to file a brief, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b), 43.2(f).



PER CURIAM 		



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: July 29, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.